Case 8:18-cr-OO477-WF.]-SPF Document 10 Filed 12/07/18 Page 1 of 1 Page|D 22

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
3 i";€“:': a n-

UNITED STATES OF AMERICA l ‘ \,; :'

APPEARANCE BOND

1 iii i)L \_r

V. _ `i,'r\l`!: \: L'….\' `».‘ .'-r`,,»-.

CASE NO. 8:18-cr-477-T-OZSPF"
JAMIE JOSEPH MANZ

Non-surety: I, the undersigned defendant acknowledge that l am bound to pay to the United States of
America the sum of $ 25,000.00 §signaturel.

The conditions of this bond are that the defendant, Jamie Joseph Manz , is to appear before this court and
at such other places as the defendant may be required to appear, in accordance with any and all orders and directions
relating to the defendant's appearance in this case, including appearance for violation of a condition of defendant's
release as may be ordered or notified by this court or any other United States District Court to which the defendant
may be held to answer or the cause transferred The defendant is to abide by any judgment entered in such matter
by surrendering to serve any sentence imposed and obeying any order or direction in connection with such judgment

lt is agreed and understood that this is a-continuing bond (including any proceeding on appeal or review)
which shall continue until such time as the undersigned are exonerated

lf the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions
of this bond, then this bond is to be void, but if the defendant fails to obey or perform any of these conditions,
payment of the amount of this bond shall be due forthwith Forfeiture of this bond for any breach of its conditions
may be declared by any United States District Court having cognizance of the above entitled matter at the time of
such breach and if the bond is forfeited and if the forfeiture is not aside or remitted, judgment may be entered upon
motion in such United States District Court against each debtor jointly and severally for the amount above stated,
together with interest and costs, and execution may be issued and payment secured as provided by the Federal Rules
of Criminal Procedure and any other laws of the United States. l

This bond is signed on December 6, 2018, at Tampa, Florida.

DEFENDANT; _>__X‘-€ § ADDREss; % m§$"/c¢"y(c(/'

Jamie Joseph Manz w
relephonW (/

De§ifty U.s. Marshai

 

 

 

Signed and acknowledged before me on December 6, 2018,

 

Approved: v f%<y()z@ \§,(,L\

AMANDA D sANs'oi§rE, U.s_ MAGISTRATE JUDGE `Depury Clerk as to surety

